Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.242 Page 1 of 14




                  UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MICHIGAN


VERNON OARD,

                 Plaintiff,
v                                       Case No. 1:17-CV-1136
                                        Hon. Paul L. Maloney
                                        Hon. Magistrate Phillip Greene
COUNTY OF MUSKEGON, and
14TH JUDICIAL CIRCUIT COURT,

               Defendants.
__________________________________________________________________

PINSKY, SMITH, FAYETTE            ROSATI SCHULTZ JOPPICH
  & KENNEDY, LLP                  & AMTSBUECHLER, P.C.
By: Sarah Riley Howard (P58531)   By: Laura S. Amtsbuechler (P36972)
     Erin Dornbos (P80834)             Laura Bailey Brown (P79742)
Attorneys for Plaintiff           Attorneys for Defendants
146 Monroe Center Street, NW      27555 Executive Drive, Suite 250
Suite 805                         Farmington Hills, MI 48331
Grand Rapids, MI 49503-2818       (248) 489-4100/Fax: (248) 489-1726
(616) 451-8496                    lamtsbuechler@rsjalaw.com
showard@psfklaw.com               lbrown@rsjalaw.com
edornbos@psfklaw.com
__________________________________________________________________


    DEFENDANTS’ SUPPLEMENTAL BRIEF REGARDING PRIVILEGE
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.243 Page 2 of 14




                         TABLE OF CONTENTS

INDEX OF AUTHORITIES……………………………………………………….ii

INTRODUCTION………………………………………………………………….1

DISCUSSION………………………………………………………………………2

     I.     The Deliberative Process Privilege…………………………………...2

            A.   The Privilege Was Asserted Both at the Earliest Possible
                 Opportunity and in Accordance with this Court’s Order, and It
                 Has Not Been Waived.

            B.   The Objection to Production of the Portions of the
                 Memorandum Designated as Protected by the Deliberative
                 Process Privilege Should Be Sustained.

     II.    The Work Product Doctrine.………………………………………….6

     III.   The Attorney-Client Privilege………………………………………..9

CONCLUSION…………………………………………………………………...10




                                      i
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.244 Page 3 of 14




                                        INDEX OF AUTHORITIES

Cases
Dep’t of Interior & Bureau of Indian Affairs v. Klamath Water Users Protective
 Ass’n, 532 U.S. 1 (2001). ........................................................................................5
E.E.O.C. v. Peoplemark, Inc., No. 1:08-CV-907, 2010 WL 748250 (W.D. Mich.
  Feb. 26, 2010) .........................................................................................................5
In re Continental Capital Inv. Servs, Inc., 2011 WL 4624678 (N.D. Ohio 2011) ....3
In re Sealed Case, 146 F.3d 881 (D.C. Cir. 1998).....................................................8
Kuriakose v. Veterans Affairs Ann Arbor Healthcare Sys., 2016 WL 4662431 (E.D.
 Mich. 2016) .............................................................................................................3
Laethem Equip. Co. v. Deere & Co., 261 F.R.D. 127 (E.D. Mich. 2009). ..............10
Missouri ex rel Shorr v. United States Corps of Eng’rs, 147 F.3d 708 (8th Cir.
 1998) .......................................................................................................................4
Nat’l Union Fire Ins. Co. of Pittsburgh v. Murray Sheet Metal Co., 967 F.2d 980
 (4th Cir. 1992) .........................................................................................................8
NLRB v. Sears, Roebuck & Co., 421 U.S. 132 (1975)...............................................4
Quicken Loans, Inc. v. Brooks, 2010 WL 11541991 (E.D. Mich. 2010). .................6
Reed v. Baxter, 134 F.3d 351 (6th Cir. 1998) ..........................................................10
Rugiero v. U.S. Dep’t of Justice, 257 F.3d 534 (6th Cir. 2001). ...............................5
Schell v. U.S. Dep’t of Health & Human Servs, 843 F.2d 933 (6th Cir. 1988) .........5
United States v. Dakota, 197 F.3d 821 (6th Cir. 1999). ..........................................10
United States v. Roxworthy, 457 F.3d 590 (6th Cir. 2006)............................... 7, 8, 9
Upjohn Co. v. United States, 449 U.S. 383 (1981). .................................................10
Rules
Fed. R. Civ. P. 26(b)(3)..........................................................................................6, 9




                                                              ii
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.245 Page 4 of 14




                                INTRODUCTION

      During a status conference before the Court on November 29, 2018, the

parties presented arguments relating to a discovery dispute that, despite the parties’

collective best efforts, they have not been able resolve without guidance from the

Court. At issue is a memorandum prepared by the Honorable Timothy Hicks,

Chief Judge Pro Tem of Michigan’s 14th Judicial Circuit Court, which Defendants

provided directly to the Court for in camera review in advance of the November 29

hearing.

      As instructed in the Court’s November 29 Order (Doc. No. 51), Defendants

also have prepared a second copy of the subject memorandum, color-coded on the

basis of privilege asserted, and delivered a hard copy to the Court for further in

camera review in conjunction with this brief, which is provided to assist the Court

in its evaluation of the privileges highlighted in the memorandum. As indicated

during the status conference and as identified on the privilege log attached hereto

as Exhibit A, Defendants assert three privileges in connection with the

memorandum: deliberative process, attorney work product, and attorney-client

communication.     Each of these privileges and their application to the subject

document are discussed in turn below.




                                          1
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.246 Page 5 of 14




                                  DISCUSSION

I.    The Deliberative Process Privilege

      A.    The Privilege Was Asserted Both at the Earliest Possible Opportunity
            and in Accordance with this Court’s Order, and It Has Not Been
            Waived.

      During the November 29 status conference, the Court inquired as to why this

privilege was not asserted in Defendants’ initial Objections and Responses to

Plaintiffs’ First Requests for Production and asked whether the privilege had been

waived. As discussed during the conference, counsel for Defendants was unaware

that the memorandum existed until after the Court’s September 26, 2018 Order

(Doc. No. 34) granting in part and holding in abeyance in part Plaintiff’s Motion to

Compel Discovery. Once counsel became aware of the document, the document

was identified, and the applicable privileges were asserted, as Defendants were

ordered to do in the Court’s September 26 Order:

       [D]efendants shall determine whether a memorandum authored by

      Circuit Judge Timothy Hicks concerning the investigation of Eric

      Stevens exists. Defendants shall, within 21 days of the date of this

      order, advise plaintiff’s counsel whether the memorandum in question

      exists; and if so, they shall either produce the document or state the

      nature of any objections to its production. Any assertions of privilege

      must be included in a privilege log.


                                         2
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.247 Page 6 of 14




Order, Doc. No. 34, PgID 207.

      Defendants acknowledge that in some instances, the failure to object to

discovery requests within the thirty days provided by Rules 33 and 34 may

constitute waiver of the objection. However, “this is not a bright-line rule; courts

will examine the circumstances of each case, including the reason for tardy

compliance, prejudice to the opposing party, and the facial propriety of the

discovery requests, to determine whether enforcement of the waiver is equitable.”

Kuriakose v. Veterans Affairs Ann Arbor Healthcare Sys., 2016 WL 4662431 (E.D.

Mich. 2016) (attached hereto as Exhibit B). A court may also excuse a party’s

purported waiver of objection by a showing of good cause. See, e.g., In re

Continental Capital Inv. Servs, Inc., 2011 WL 4624678 (N.D. Ohio 2011)

(attached hereto as Exhibit C).

      In this instance, Defendants timely served their initial responses to discovery

raising all applicable objections that were known to Defendants at the time. It was

not until the discovery process was well underway that the memorandum at issue

was discovered. At that time Defendants, in keeping with the Court’s Order,

identified the privilege on Defendants’ Second Supplemental Privilege/Redaction

Log, which was provided to Plaintiff’s counsel on or about October 17, 2017. (See

Exhibit A). Defendants also reiterated these objections on the record during Judge

Hicks’s deposition. Defendants raised the privilege consistent with the Court’s


                                         3
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.248 Page 7 of 14




order and at the earliest possible opportunity; it was not possible for the privilege

to be asserted earlier as defense counsel was unaware that the document existed.

There has been no delay in compliance with the Court’s Order or with otherwise

raising the objection. Moreover, Plaintiffs will suffer no prejudice if Defendants

are permitted to maintain this privilege assertion. Thus, the deliberative process

privilege assertion in connection with Judge Hicks’s memorandum has not been

waived, and the Court should allow Defendants to proceed with this objection.

      B.     The Objection to Production of the Portions of the Memorandum
             Designated as Protected by the Deliberative Process Privilege Should
             Be Sustained.

      The deliberative process privilege protects from discovery “documents

reflecting advisory opinions, recommendations and deliberations comprising part

of a process by which governmental decisions and policies are formulated.” NLRB

v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975). The privilege protects internal

communications of a governmental agency when they are deliberative in nature,

but not when they are purely factual. Id. The policy rationale behind this privilege

is to promote effective governmental decision making by maintaining a free and

open exchange of ideas among government officials. See Missouri ex rel Shorr v.

United States Corps of Eng’rs, 147 F.3d 708, 710 (8th Cir. 1998).                “The

deliberative process privilege rests on the obvious realization that officials will not

communicate candidly among themselves if each remark is a potential item of


                                          4
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.249 Page 8 of 14




discovery and front-page news, and its object is to enhance ‘the quality of agency

decisions’. . . by protecting open and frank discussion among those who make

them within the government.” Dep’t of Interior & Bureau of Indian Affairs v.

Klamath Water Users Protective Ass’n, 532 U.S. 1, 9 (2001). Therefore, “the key

issue in applying this exception is whether disclosure of the materials would

‘expose an agency’s decision-making process in such a way as to discourage

discussion within the agency and thereby undermine the agency’s ability to

perform its functions.” Rugiero v. U.S. Dep’t of Justice, 257 F.3d 534, 550 (6th

Cir. 2001).

      To qualify for protection under this privilege, a document must meet two

requirements: (1) the document must be “pre-decisional,” that is, it must have been

“received by the decision-maker on the subject of the decision prior to the time the

decision is made,” and (2) the document must be “deliberative,” meaning the

document was “the result of a consultive process.” E.E.O.C. v. Peoplemark, Inc.,

No. 1:08-CV-907, 2010 WL 748250, at *2 (W.D. Mich. Feb. 26, 2010) (attached

hereto as Exhibit D); see also Schell v. U.S. Dep’t of Health & Human Servs, 843

F.2d 933, 940 (6th Cir. 1988). Factual materials are generally not privileged unless

“they are inextricably intertwined with policy-making processes. . . . Non-factual

materials that express opinions or recommendations, on the other hand, are clearly

protected.” Sears, 421 U.S. at 150.


                                         5
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.250 Page 9 of 14




      Here, the document at issue was pre-decisional and was provided by the

Chief Judge Pro Tem Hicks to his supervisor, the Chief Judge Marietti1 in

consultation and deliberation about how to handle the issues surrounding former

Circuit Court Administrator Eric Stevens that were raised in the memorandum.

Judge Hicks further provided analysis and recommendations on what actions could

or should be taken with respect to Mr. Stevens. These deliberative materials that

express opinions, recommendations, or deliberations have been highlighted in the

memorandum submitted for the Court’s review. The highlighted portions are

protected from disclosure, and Defendants’ objection on the basis of the

deliberative process privilege should therefore be sustained.

II.   The Work Product Doctrine

      The work product privilege protects from discovery “documents and

tangible things prepared in anticipation of litigation or for trial by or for another

party or its representative (including the other party’s attorney, consultant, surety,

indemnitor, insurer, or agent).” Fed. R. Civ. P. 26(b)(3). The rule goes beyond the

work of an attorney and allows for work performed by a party in anticipation of

litigation. Quicken Loans, Inc. v. Brooks, 2010 WL 11541991 (E.D. Mich. 2010).

      A document is prepared in anticipation of litigation if it is prepared because


1
  Attached hereto as Exhibit E are excerpts from Judge Hicks’s deposition
testimony during which he explained his role as Chief Judge Pro Tem in
comparison to Judge Marietti’s role as Chief Judge. See Ex. E, Hicks Tr., 8:4-15.

                                          6
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.251 Page 10 of 14




of the prospect of litigation. United States v. Roxworthy, 457 F.3d 590, 594 (6th

Cir. 2006). To determine whether a document has been prepared “in anticipation

of litigation,” a court looks at two questions: (1) whether the document was

prepared “because of” a party’s subjective anticipation of litigation, as contrasted

with ordinary business purpose; and (2) whether that subjective anticipation was

objectively reasonable. Id. If the document is prepared in anticipation of litigation,

the fact that it also serves an ordinary business purpose does not deprive it of

protection. Id. at 598-99. The Sixth Circuit has explained that “a party may satisfy

its burden of showing anticipation of litigation in any of the traditional ways in

which proof is produced in pretrial proceedings such as affidavits made on

personal knowledge, depositions, or answers to interrogatories.” Id. at 597.

      In his deposition, Judge Hicks testified multiple times that part of the reason

he prepared this memorandum included the fact that he anticipated litigation would

be filed – either by a suit against the Court or by personal action against the judges.

See Ex. E, Hicks Tr. 24:13-20; 31:3-32:7.         This is further evidenced by the

memorandum itself, which raises legal issues and potential litigation at several

different points. Judge Hicks further testified that at some point while he was

preparing the memorandum, he and Judge Marietti decided to involve, and did

involve, Corporation Counsel Doug Hughes, and that the memorandum was

provided to him. Ex. E, Hicks Tr. 26:16-22, 28:18-30:10. Thus, the memorandum


                                          7
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.252 Page 11 of 14




at issue was clearly prepared because of Judge Hicks’s subjective anticipation of

litigation.

       In addition, this subjective anticipation is objectively reasonable.          As

observed by the Sixth Circuit, “courts have articulated various tests for

determining when anticipation of litigation is too speculative to be objectively

reasonable.”    Roxworthy, 457 F.3d at 599-600.            Some courts have found

anticipation to be objectively reasonably where, even in the absence of a specific

claim, “an attorney rendered legal advice in order to protect the client from future

litigation about a particular transaction.” Id. (citing In re Sealed Case, 146 F.3d

881, 885 (D.C. Cir. 1998)). Other courts have found that the privilege applies

when “the preparer faces an actual claim or a potential claim following an actual

event or series of events that reasonably could result in litigation.” Id. (citing Nat’l

Union Fire Ins. Co. of Pittsburgh v. Murray Sheet Metal Co., 967 F.2d 980 (4th

Cir. 1992)).

       Under the tests the Sixth Circuit has referenced as being instructive on the

issue of whether a subjective anticipation of litigation was objectively reasonable,

Judge Hicks’s memorandum satisfies the burden. As anticipated by Judge Hicks in

his memorandum, claims were made, and litigation ultimately ensued. Even in the

absence of a specific claim, as Judge Hicks testified, he also sought legal advice

from Corporation Counsel in connection with the issues raised in the memorandum


                                           8
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.253 Page 12 of 14




to prepare for potential future litigation. It is also clear based on the content of the

memorandum that Judge Hicks was facing a “potential claim following an actual

event or series of events that reasonably could result in litigation.” Roxworthy, 457

F.3d at 599.    Thus, the entire memorandum was prepared in anticipation of

litigation and is protected work product.

       In addition, Plaintiffs cannot show that they have a substantial need for the

memorandum to prepare its case and cannot, without undue hardship, obtain their

substantial equivalent by other means. Fed. R. Civ. P. 26(b)(3)(ii). However, in

the event the Court orders discovery of these work product materials, “it must

protect against disclosure the mental impressions, conclusions, opinions, or legal

theories of a party’s attorney or other representative concerning the litigation.”

Fed. R. Civ. P. 26(b)(3)(B). As evidenced by the memorandum submitted for in

camera review, there are mental impressions, conclusions, opinions, and legal

theories throughout the memorandum, and these portions of the memorandum are

not subject to disclosure.

III.   The Attorney-Client Privilege

       The Sixth Circuit provides the elements to the attorney-client privilege as:

(1) where legal advice of any kind is sought (2) from a professional legal adviser in

his or her capacity as such (3) the communications relating to that purpose (4)

made in confidence (5) by the client (6) are at his or her instance permanently


                                            9
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.254 Page 13 of 14




protected (7) from disclosure by himself or by the legal adviser (8) unless the

protection is waived. Reed v. Baxter, 134 F.3d 351, 356 (6th Cir. 1998). When

seeking to claim a privilege, the party asserting the privilege bears the burden of

establishing the existence of the privilege. United States v. Dakota, 197 F.3d 821,

825 (6th Cir. 1999). The purpose of the privilege “is to encourage full and frank

communication between attorneys and their clients and thereby promote broader

public interests in the observance of law and administration of justice.” Upjohn Co.

v. United States, 449 U.S. 383, 389 (1981). Defendants recognize that “the scope

of the privilege is narrow: it attaches only to confidential communications by the

client to its adviser that are made for the purpose of obtaining legal advice.”

Laethem Equip. Co. v. Deere & Co., 261 F.R.D. 127, 139 (E.D. Mich. 2009).

      Upon further research and review, Defendants acknowledge that although

the memorandum at issue was drafted by a judge and provided to a judge, both of

whom are also attorneys and legal advisers, who subsequently provided the

memorandum to the County’s Corporation Counsel for legal advice (as evidenced

by Judge Hicks’s testimony), the communication itself was not initially directly

provided by a client to a legal adviser for the purposes of obtaining legal advice.

Defendants therefore respectfully withdraw the assertion of the attorney-client

privilege in connection with this particular document.




                                        10
Case 1:17-cv-01136-PLM-PJG ECF No. 57 filed 12/13/18 PageID.255 Page 14 of 14




                                      Respectfully submitted,

                                      ROSATI  SCHULTZ            JOPPICH   &
                                      AMTSBUECHLER, P.C.


                                      /s/ Laura Bailey Brown
                                      Laura Bailey Brown
                                      Attorney for Defendants
                                      27555 Executive Drive, Suite 250
                                      Farmington Hills, MI 48331-3554
                                      (248) 489-4100
                                      lbrown@jrsjlaw.com
Dated: December 13, 2018              (P79742)


             PROOF OF SERVICE

The undersigned certifies that the foregoing
was served upon all parties to the above
cause to each of the attorneys/parties of
record herein at their respective addresses
disclosed on the pleadings on December 13,
2018.

BY:        U.S. Mail         Telefacsimile
           Hand Delivered    Overnight
                             courier
           Federal Express   Other: E-filing

Signature:


      /s      Laura Bailey Brown




                                        11
